Citation Nr: 0525374	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for right wrist tendonitis from 
June 3, 2002? 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1997 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
regional office (RO) which granted service connection and 
assigned a noncompensable evaluation for tendonitis of the 
right wrist effective from June 3, 2002.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, right 
wrist tendonitis is found to cause dorsiflexion to less than 
15 degrees from June 21, 2005.  

2.  Between June 3, 2002 and June 20, 2005, right wrist 
tendonitis was not manifested by objective evidence of a 
limitation of dorsiflexion to less than 15 degrees, or by 
evidence that palmar flexion is limited in line with the 
forearm. 

3.  At no time does the evidence show that right wrist 
tendonitis is manifested by ankylosis. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, right 
wrist tendonitis warrants a 10 percent evaluation from June 
21, 2005, but not prior thereto.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5024, 5215 (2004) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Given the fact that the appellant was 
provided notice of what was necessary to secure an award of 
service connection in February 2003 VA correspondence, the 
Board is obligated to conclude that, even though the rating 
assigned represents a down stream issue, that no additional 
notice is required in light of the binding precedent opinion 
in VAOPGCPREC 08-03; 68 Fed.Reg. 25180 (2004).  Finally, the 
record shows that VA has secured all available pertinent 
evidence and conducted all appropriate development, to 
include the conduct of a VA examination.  

Given the fact that the February 2003 notice letter preceded 
the August 2003 rating decision, the Board finds that the 
appellant was provided notice in a manner consistent with 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

Hence VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran asserts that since June 3, 2002, right wrist 
tendonitis has been productive of greater disability than 
reflected by the noncompensable rating.  The veteran and his 
representative have requested that any reasonable doubt be 
resolved in the appellant's favor.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Tendonitis is rated on the basis of limitation of motion as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  
Degenerative arthritis, in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
DC 5003.  When the limitation of motion of the specific joint 
or joints involved is non compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under the criteria for limitation of motion of the wrist, a 
10 percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  Normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I (2004).  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  Id.

Given that a 10 percent rating is the maximum allowable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215, the 
Board notes that under 38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2004), a 30 percent rating may be assigned for 
favorable ankylosis of the major wrist in 20 to 30 degrees of 
dorsiflexion.

In this case, a March 2003 VA examination revealed no 
swelling or tenderness.  There was some tendon popping on 
motion.  The veteran demonstrated 75 degrees of palmar 
flexion, and 70 degrees of dorsiflexion.  Motor strength was 
5/5 in all planes about the wrist.  There was no evidence of 
arthritis on x-ray examination.

On June 21, 2005 the veteran was seen by a chiropractor, 
Jerald Yarden, D.C., who found that the wrist demonstrated a 
loss of motion as well as pain on motion.  He opined that the 
veteran showed only 37 percent of normal flexion, 20 percent 
of normal extension, and 57 percent of normal ulnar 
deviation.  Specific studies were notable for wrist extension 
to only 12 degrees, and flexion to 22 degrees.  He 
demonstrated below average grip strength.

In light of the foregoing it is evident that the appellant 
did not meet the criteria for a compensable rating at the 
time of his March 2003 VA examination.  There was no evidence 
of ankylosis, and dorsiflexion and palmar flexion were 
greater than the limitation necessary to assign a compensable 
rating.

Effective June 21, 2005, however, the Board finds that when 
the provisions of 38 C.F.R. §§ 4.7, 4.40 and 4.45 are 
considered that a compensable rating is in order.  That is, 
the veteran on June 21, 2005 demonstrated a marked limitation 
of wrist motion, and definite evidence of decreased strength.  
While there is still no evidence that the disability caused 
by tendonitis includes radiological evidence of arthritis, 
after resolving reasonable doubt in the appellant's favor, 
the Board finds that the clinical picture from June 21, 2005 
more closely meets the criteria for a 10 percent rating 
versus a noncompensable rating.

Notably, as the veteran still does show some range of right 
wrist motion, it follows that the right wrist is not 
ankylosed.  Hence, an evaluation in excess of 10 percent is 
not warranted since June 21, 2005.

Accordingly, to the extent granted above, the appeal is 
allowed.




ORDER

From June 3, 2002 to June 20, 2005, a compensable evaluation 
is not warranted for right wrist tendonitis.  

From June 21, 2005, right wrist tendonitis warrants a 10 
percent rating subject to the laws and regulations governing 
the award of monetary benefits. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


